Citation Nr: 0710018	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-03 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In February 2007, the veteran submitted additional medical 
evidence directly to the Board.  Although the veteran did not 
submit a waiver of initial review by the agency of original 
jurisdiction, given the favorable nature of the decision 
below, the Board will consider the additional evidence in 
conjunction with this appeal.

In March 2007, the veteran's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's nonservice-connected hypertension is increased 
in severity by the service-connected post-traumatic stress 
disorder.


CONCLUSION OF LAW

Hypertension is aggravated by the service-connected post-
traumatic stress disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006); 71 Fed. Reg. 
52744 (Sept. 7, 2006) (to be codified as amended at 38 C.F.R. 
§ 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)).  

After review, the Board notes the medical opinions of Dr. C., 
the veteran's private physician and cardiologist.  

In a September 2002 progress note, Dr. C. opined that the 
veteran's flashbacks are raising his blood pressure and 
adding to pressure on his heart.  Dr. C. concluded that a lot 
of the veteran's cardiac problems are due to his previous 
anxiety disorder secondary to post-traumatic stress disorder 
(PTSD).  

In a June 2003 letter, Dr. C. begins with the opinion that 
the veteran has active medical problems related to PTSD.  He 
stated that there are several mechanisms involved in 
increasing pulse pressure and systolic hypertension, one of 
which is aortic insufficiency.  He observed that the 
veteran's aortic insufficiency, however, remained mild on 
echocardiography.  Dr. C. then noted the veteran's report of 
an increase in systolic pressure when he becomes extremely 
stressed.  Dr. C. indicated that he himself has noted a 
considerable elevation in systolic pressure when the veteran 
experiences a flashback.  Dr. C. concluded that the veteran's 
PTSD is an active factor in increasing his uncontrolled 
systolic pressure.

The Board observes that the above opinions reflect that the 
veteran's hypertension is being aggravated by his service-
connected PTSD.

A November 2003 VA examination report posits that there is no 
evidence that PTSD is involved in the genesis of 
hypertension.  The Board observes, however, that the report 
does not rule out the possibility that the veteran's 
hypertension is being aggravated by the service-connected 
PTSD.  Indeed, the record does not contain any medical 
evidence to the contrary.

In light of the above, the Board finds that the veteran's 
nonservice-connected hypertension is increased in severity by 
the service-connected PTSD.  In accordance with 38 C.F.R. § 
3.310, that degree of aggravation is considered a part of the 
PTSD.  Although the blood pressure readings of record may or 
may not show that aggravation of the hypertension by the PTSD 
supports a compensable rating, the veteran is, nonetheless, 
entitled to service connection for the degree of increased 
hypertension that is caused by the service-connected PTSD.


ORDER

Service connection for the degree of increased hypertension 
that is due to the service-connected PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


